FOURNET, Chief Justice.
 Defendant, Wilber Jenkins, having been convicted of selling intoxicating liquors in violation of Lincoln Parish Police Jury Ordinance No. 188 and sentenced to pay a fine of $350.00 and serve 6 months in jail, the latter being suspended with defendant being placed on probation for a period of two years, lodged an appeal with this court, but on the day the case was fixed for argument, the defendant failed to appear in person or through counsel or file a brief, hence, the bills of exception reserved during the course of his trial are *925considered abandoned,1 thus, leaving for our consideration only such errors as are patent on the face of the record which we have carefully examined and fail to find any.
For the reasons assigned, the conviction and sentence are affirmed.

. See, State v. Perry, 289 La. 131, 118 So.2d 130; State v. Wessinger and Dorsey, 245 La. 409, 158 So.2d 594; State v. Brown, 245 La. 442, 158 So.2d 605.